                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LOUIS DREYFUS COMMODITIES
 SUISSE, SA,

                       Plaintiff,                         CIVIL ACTION
                                                          NO. 14-5995
       v.

 FINANCIAL SOFTWARE SYSTEMS,
 INC.,

                     Defendant.



                                        ORDER

      AND NOW, this 27th day of February, 2020, upon consideration of Plaintff Louis

Dreyfus Commodities, Inc.’s motion to compel production of documents in aid of

execution (ECF No. 106), the opposition of Defendant Financial Software Systems, Inc.

(“FSS”) (ECF No. 125.) and Dreyfus’s reply (ECF Nos. 148 and 149), and consistent

with the accompanying memorandum of law, it is ORDERED that the motion is

GRANTED in part and FSS shall, on or before March 20, 2020, produce the following

documents to Dreyfus’s counsel at his offices:

      1)     any agreements FSS had as of July 5, 2018 with its customers to provide

             services or license software to those customers, including but not limited

             to Spectrum (Front, Middle and Back), Spectrum Treasury CashTrack,

             Spectrum Warehouse and Spectrum Technology, as well as any other

             contracts related to customers identified in the receivables list that FSS

             produced to Dreyfus on June 29, 2019; and

      (2)    copies of invoices FSS issued for services it rendered to customers
             identified in the June 29, 2019 receivables list.

      It is FURTHER ORDERED that upon consideration of FSS’s motion for a

protective order seeking to preclude the production of documents by Branch Banking

and Trust Company (“BB&T”) (ECF No. 153) and Dreyfus’s response (ECF No. 154),

FSS’s motion is DENIED.

                                                BY THE COURT:



                                                /s/ Gerald J. Pappert
                                                GERALD J. PAPPERT, J.




                                            2
